380 So. 2d 1307 (1980)
Colleen K. PAUL, Appellant,
v.
ALLSTATE INSURANCE COMPANY, Etc., and Bernard Jerome Dooley, Appellees.
No. 79-1856.
District Court of Appeal of Florida, Second District.
March 12, 1980.
Donald M. Spangler, of Anderson & Spangler, St. Petersburg, for appellant.
Steven C. Ruth, of Piper, Esteva, Karvonen & Lewis, St. Petersburg, for appellees.
PER CURIAM.
Colleen K. Paul appeals from a cost judgment awarded in favor of defendants, Allstate Insurance Company and Bernard Jerome Dooley. The cost judgment included costs incurred by the defendant for copies of a deposition of a witness. This portion of the judgment for costs was error. Florida Greyhound Lines v. Jones, 60 So. 2d 396 (Fla. 1952); Ryan v. Beucher, 360 So. 2d 15 (Fla. 2d DCA 1978). While we agree with the reasoning of our sister court of appeal in Moore v. Caughey, 368 So. 2d 109 (Fla. 4th DCA 1979), we nonetheless are bound by Jones.
The cost judgment is affirmed in all other respects. Reversed in part and affirmed in part.
GRIMES, C.J., and DANAHY and CAMPBELL, JJ., concur.